DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.


Allowable Subject Matter
Claims 1-21 are allowed.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant amendments to the claims now recite the relationship between the pre-defined external landmarks and the 3d location/size of the internal structure and the processing to determine signal receiver position/orientation relative to a generator in-scale with the patient’s body based on those store relationships. The closest reasonable prior art to the instant application, see Preiss (‘723) in view of Neff (‘056) of record fails to disclose and teach the pre-definition of the external/internal anthropomorphic relationships between landmarks and 3d location and size of internal structures based on the relationship, as well as the memory/processing of the signal in order to display reference image, detect signal, make a distance determination between a signal generator and receiver, and determine size, position, or orientation of the receive relative to the signal generator in-scale with the anatomy based on the stored relationship such that the display will display the second reference image in-scale with the signal generator and first reference image such that the actual size of the size, position, or orientation of the signal receiver relative to the generator and the anatomy is displayed in real time. References like those to Preiss (‘723) in view of Neff (‘056) disclose and teach the scaling of data and registration of landmarks, but ratios of the scaling and zoom of the Preiss in view of Neff perform processing to distort and zoom the scaling of the images relative to the desired target being tracked, but not to accurately scale the external and internal landmarks with the transmission/reception units to provide a display of the reference image such that the actual size of the signal receiver is displayed relative to the generator as well as the anatomy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793